DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.  Applicant asserts that Kim ‘662 teaches that the purpose of arranging its voltage detection unit is to reduce position error if only a current detection unit is arranged to estimate the rotor position of its motor; that the voltage unit is designed to cooperate with the current detection unit to reduce position error.  However, Kim ’662 was cited for its teaching of using a voltage detection unit to determine the on/off state of an electrical component.  It was not cited for its particular application of the voltage detection unit.  Nothing in Kim ‘662 suggests that using its voltage detection unit without an associated current detection unit would be unsuitable for detecting the on/off state of an electrical component such as a heater.

Response to Amendment
Amendments to the claims overcome the objections to claim 1 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejections of claims 3-10 and 12-17 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejections are withdrawn.
The rejections of claims 1-17 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states that one of the detection units is arranged in parallel with the control unit.  Claim 1 states that one of the detection units is a second detection circuit connected in parallel with the control unit.  It is unclear if the detection unit recited in claim 4 is the second detection circuit recited in claim 1.  It is assumed to refer to the second detection circuit.
Claim 13 is rejected due to its dependency on claim 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 11 depends, contains all of the limitations of claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090158784 by Kim et al. (hereinafter “Kim ‘784”) in view of U.S. Patent Application Publication 20150128662 by Kim et al. (hereinafter “Kim ‘662”).
As to claim 1, Kim ‘784 teaches a heating control system of a multi-drum washing machine having at least two sets of heating devices (para. 31).  Kim ‘784 teaches that the heating devices are controlled such that only one heating device is operated at a given time (para. 31), but is silent as to how a heating device is detected to be in operation to therefore control the other heating device to be turned on/off.  However, one of ordinary skill in the art would have recognized as obvious to use at least two detection units, each corresponding to respective heating devices, to detect heating information (e.g. a voltage or current of a heating device indicative of an “on” state of the heating device) of each respective heating device in view of Kim ‘662.  Kim ‘662 teaches a washing machine with a voltage detection unit 700 (fig. 7A, para. 89) to determine whether a device is in a turned-on state (see fig. 7C(b), para. 92).  Kim ‘662 teaches that its voltage detection unit provides sensorless, efficient, and accurate detection of voltage (para. 122).  One of ordinary skill in the art would have been motivated to use the detection unit of Kim ‘662 with the control system of Kim ‘784 due to its efficient and accurate characteristics, and would also use the detection unit with a reasonable expectation of success for its known and intended purpose.
Upon the obvious modification to use the detection unit of Kim ‘662 with the control system of Kim ‘784, one of ordinary skill in the art would have understood that each heating device of Kim ‘784 would require a heating unit (i.e. heating generating component) and a control unit (e.g. switch) to allow the heating units to be turned on/off and that the heating units would be in series with the control unit between power supplies (i.e. positive and neutral terminals of a power supply).
One of ordinary skill in the art would have further recognized as obvious that the detection unit (i.e. first detection circuit) of Kim ‘662 would have an input end between the heating unit and the control unit, since it requires an input end to be in continuity with the heating unit (see Kim ‘662, fig. 7A, showing that the input end connected to a voltage output of a power consuming device), the input end necessarily being between the heating unit and control unit to achieve the stated continuity.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, each heating device would have corresponding detection units that would control the on/off status of the other heating device, as discussed above.  The heating devices would be understood by one of ordinary skill in the art to be arranged in parallel since it is well-known that a series connection would require both heating devices to be in an on state to complete the circuit, and also because a parallel connection would be commensurate in scope with Kim ‘784’s suggestion that operating both heaters would draw too much electricity at once (para. 31), which would be the case when the two heating devices are arranged in parallel from a single power supply source.
As to claim 7, Kim ‘662 teaches that its detection circuit has a first resistor R1 connected with the voltage output source input end U0, the other end of the resistor R1 is connected to a capacitor C, and the other end of the capacitor C is grounded (fig. 7A).
As to claim 11, one of ordinary skill in the art would understand that each heating device of Kim ‘784 would require a heating unit (i.e. heating generating component) and a control unit (e.g. switch) to allow the heating units to be turned on/off and that the heating units would be in series with the control unit between power supplies (i.e. positive and neutral terminals of a power supply).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090158784 by Kim et al. (hereinafter “Kim ‘784”) in view of U.S. Patent Application Publication 20150128662 by Kim et al. (hereinafter “Kim ‘662”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20090126415 by Lyu et al.
As to claim 5, Kim ‘784 is silent as to the type of heating unit in its washing machine.  However, one of ordinary skill in the art would have recognized as obvious to use a heating pipe.  Lyu teaches a washing machine using a heating pipe 201 (fig. 1) to heat washing water in the tub (para. 36).  One of ordinary skill in the art would have been motivated to use a heating pipe for its known and intended purpose of heating washing water, and also to realize further benefits of the heating arrangement taught by Lyu (para. 6).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 12, Lyu teaches that the heating unit is a heating pipe 201 (fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090158784 by Kim et al. (hereinafter “Kim ‘784”) in view of U.S. Patent Application Publication 20150128662 by Kim et al. (hereinafter “Kim ‘662”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20130126517 by Driussi et al.
As to claim 10, Kim ‘784 is silent as to the particular type of control unit used to switch its heating devices between on and off states.  However, one of ordinary skill in the art would have recognized as obvious to use a relay as a common and well-known means of switching a heating device.  For example, Driussi teaches that relays are typical and common to use as switching elements for heating devices in washing machines (paras. 1-2).  One of ordinary skill in the art would therefore have recognized as obvious to use a relay for its well-known and intended purpose.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 1, 2, 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090158784 by Kim et al. (hereinafter “Kim ‘784”) in view of U.S. Patent 4527227 granted to Koseki and U.S. Patent Application Publication 20160226239 by Yang et al.
As to claim 1, Kim ‘784 teaches a heating control system of a multi-drum washing machine having at least two sets of heating devices (para. 31).  Kim ‘784 teaches that the heating devices are controlled such that only one heating device is operated at a given time (para. 31), but is silent as to how a heating device is detected to be in operation to therefore control the other heating device to be turned on/off.  However, one of ordinary skill in the art would have recognized as obvious to use at least two detection units, each corresponding to respective heating devices, to detect heating information (e.g. a voltage or current of a heating device indicative of an “on” state of the heating device) of each respective heating device in view of Koseki and Yang.
Koseki teaches a voltage detection unit F1 (fig. 1; col. 2, ll. 3-20) having the capability of determining whether a device is in a turned-on state (by detection of the presence of a voltage output).  While Koseki teaches amplification of its optical coupler phototransistor to suppressing circuits, it is known by the teachings of Yang that an optical coupler 1070 (fig. 10) phototransistor output signal 1071 can be output to a terminal 1081 for device control (paras. 68, 70).  One of ordinary skill in the art would have been motivated to use the detection unit of Koseki and output control of Yang with the control system of Kim ‘784 with a reasonable expectation of success for their known and intended purposes.
Upon the obvious modification to use the detection unit of Koseki with the control system of Kim ‘784, one of ordinary skill in the art would have understood that each heating device of Kim ‘784 would require a heating unit (i.e. heating generating component) and a control unit (e.g. switch) to allow the heating units to be turned on/off and that the heating units would be in series with the control unit between power supplies (i.e. positive and neutral terminals of a power supply).  One of ordinary skill in the art would have further understood that the input end of the detection circuit of Koseki would necessarily be between the heating unit and control unit, since the input end would be required to be at a positive voltage side of the power supply circuit (see fig. 1).
Koseki teaches that its detection unit F1 is arranged in parallel with the circuit in which voltage (i.e. electric potential information) is to be detected (fig. 10); one of ordinary skill in the art would have recognized as obvious to arrange the detection unit in parallel with the control unit since it necessarily would be required to be in parallel with the control unit to detect an on/off state of the heating device, one end of the detection circuit between the heating unit and control unit, and the other end being between the control unit and the power supply.  As a result, the detection circuit would form a closed loop with the control unit.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, each heating device would have corresponding detection units that would control the on/off status of the other heating device, as discussed above.  The heating devices would be understood by one of ordinary skill in the art to be arranged in parallel since it is well-known that a series connection would require both heating devices to be in an on state to complete the circuit, and also because a parallel connection would be commensurate in scope with Kim ‘784’s suggestion that operating both heaters would draw too much electricity at once (para. 31), which would be the case when the two heating devices are arranged in parallel from a single power supply source.
As to claim 4, Koseki teaches that its detection unit F1 is arranged in parallel with the circuit in which voltage (i.e. electric potential information) is to be detected (fig. 10); one of ordinary skill in the art would have recognized as obvious to arrange the detection unit in parallel with the control unit since it necessarily would be required to be in parallel with the control unit to detect an on/off state of the heating device.
As to claim 9, Koseki teaches that the connecting relationship of the detection circuit has a resistor 22 and a diode 23 that would be in a closed loop with the control unit, and an optical coupler 25 reversely connected with the diode 23 (fig. 1).  With the output terminal configuration of Yang, the optical coupler would be connected to a resistor and external power supply 1021 providing V+ and to ground (fig. 10).
As to claim 11, one of ordinary skill in the art would understand that each heating device of Kim ‘784 would require a heating unit (i.e. heating generating component) and a control unit (e.g. switch) to allow the heating units to be turned on/off and that the heating units would be in series with the control unit between power supplies (i.e. positive and neutral terminals of a power supply).

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090158784 by Kim et al. (hereinafter “Kim ‘784”) in view of U.S. Patent 4527227 granted to Koseki and U.S. Patent Application Publication 20160226239 by Yang et al. as applied to claims 1 and 4 above, and further in view of U.S. Patent Application Publication 20090126415 by Lyu et al.
As to claim 5, Kim ‘784 is silent as to the type of heating unit in its washing machine.  However, one of ordinary skill in the art would have recognized as obvious to use a heating pipe.  Lyu teaches a washing machine using a heating pipe 201 (fig. 1) to heat washing water in the tub (para. 36).  One of ordinary skill in the art would have been motivated to use a heating pipe for its known and intended purpose of heating washing water, and also to realize further benefits of the heating arrangement taught by Lyu (para. 6).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 12, Lyu teaches that the heating unit is a heating pipe 201 (fig. 1).
As to claim 13, Kim ‘784 is silent as to the type of heating unit in its washing machine.  However, one of ordinary skill in the art would have recognized as obvious to use a heating pipe.  Lyu teaches a washing machine using a heating pipe 201 (fig. 1) to heat washing water in the tub (para. 36).  One of ordinary skill in the art would have been motivated to use a heating pipe for its known and intended purpose of heating washing water, and also to realize further benefits of the heating arrangement taught by Lyu (para. 6).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090158784 by Kim et al. (hereinafter “Kim ‘784”) in view of U.S. Patent 4527227 granted to Koseki and U.S. Patent Application Publication 20160226239 by Yang et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20130126517 by Driussi et al.
As to claim 10, Kim ‘784 is silent as to the particular type of control unit used to switch its heating devices between on and off states.  However, one of ordinary skill in the art would have recognized as obvious to use a relay as a common and well-known means of switching a heating device.  For example, Driussi teaches that relays are typical and common to use as switching elements for heating devices in washing machines (paras. 1-2).  One of ordinary skill in the art would therefore have recognized as obvious to use a relay for its well-known and intended purpose.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711